BIRCH, Circuit Judge,
concurring in part and dissenting in part in which BARKETT, Circuit Judge, joins:
I concur in most of that said in the majority opinion; most particularly with the following:
• the Due Process Clause of the Fifth Amendment mandates predeprivation notice and a hearing when the Government executes a seizure warrant against real property, even when such seizure is not physically intrusive;
• the right to maintain control over one’s home, and to be free from governmental interference, stands as a private interest of historic and continuing importance;
• even when the Government chooses not to exert its rights under a seizure warrant, it still impairs the owner’s historically significant right to maintain control over one’s home, free of governmental interference;
• the practice of ex parte seizure creates an unacceptable risk of error;
• the ex parte preseizure proceeding advocated by the Government offers little or no protection for innocent owners because fairness can rarely be obtained by secret, one-sided determination of facts determinative of rights; and,
• advance notice by the Government will not risk disappearance of the res.
I respectfully dissent from the majority’s formulation of a “remedy” for such conduct by the Government. The return of rents, if any, generated by the property during the period of illegal seizure to the rightful owner *653is a sorry sanction that denigrates the fundamental right declared to be infringed and deemed worthy of protection. The deterrent effect of this phantom penalty is as ephemeral as is the Government’s ability to restrain overzealous prosecutors. Anti-drug law enforcement is necessary, but constitutional rights, including those required by due process, can never be sacrificed for the mere convenience of law enforcement.